Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on Application No. RU 2020503373 filed July 27, 2020. It is noted, however, that there is no corresponding certified document. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB. (See also 37 CFR 1.6(d)(2)).


Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
The lines/shapes noted within the opening labeled “A” below and shaded gray, the exact shape and appearance of which cannot be ascertained in the absence of corroborating views to fully describe the three-dimensional appearance of said element  (e.g. one or more attributes such depth, curvature, angle, placement, etc. are unknown).  

    PNG
    media_image1.png
    240
    379
    media_image1.png
    Greyscale


Reproduction 1.2 also shows lines that are not understood in the single view where they are visible.  The lines within gray-shaded openings of the circular grill (noted as “B”) and the lines noted in the gray-shaded area labeled “C”.

    PNG
    media_image2.png
    188
    857
    media_image2.png
    Greyscale


Applicant is cautioned that if the surface shape of an element/structure is not evident from the disclosure as filed, the addition of additional views of those elements/structures after filing may comprise new matter (37 CFR 1.152 (II)). 

It is therefore suggested that elements noted above be disclaimed in all views. See Hague Administrative Instructions Sections 403(a)(i) and (ii).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required of all counsel, regardless of their authorized status in front of The Hague or other Contracting Party. Applicant should complete and place in the case file (via the EFS-web system or postal mailing) form PTO-SB0080 which may be downloaded at https://www.uspto.gov/web/forms/sb0080.pdf
Pro se applicants may communicate directly with examiner by telephone or email communication. However, for attorneys representing applicants please note the following:
•    Attorneys must be registered to practice in front of the USPTO, and have a current registration number before any merits of the case may be discussed.
•    The case file must contain a Power of Attorney that designates the attorney or registered law firm that authorizes communication on behalf of the applicant in this application (use form SB0080).
•    Without the above the examiner may only provide case status information (time frame for examination, procedural questions, and general USPTO practice questions).

When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•    Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
•    Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•    Facsimile to the USPTO's Official Fax Number (571-273-8300)
•    Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is rejected under 35 USC § 112(a) and (b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

 https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)
 
/CALVIN E VANSANT/Primary Examiner, Art Unit 2915